In an application pursuant to General Municipal Law § 50-e (5) for leave to file a late notice of claim, the appeal is from an order of the Supreme Court, *618Kings County (Vinik, J.), dated April 23, 1990, which granted the application.
Ordered that the order is affirmed, with costs.
The plaintiff proffered a reasonable excuse for the delay in serving her notice of claim one day late, the delay was minimal, and there was no prejudice to the defendant. Consequently, the court did not improvidently exercise its discretion in granting the plaintiff the requested relief (see, General Municipal Law § 50-e [5]; Matter of Cicio v City of New York, 98 AD2d 38). Mangano, P. J., Sullivan, Balletta and Ritter, JJ., concur.